Citation Nr: 9929650	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  97-26 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C. § 1318.

3.  Entitlement to dependents' educational assistance under 
Chapter 35, Title 38, United States Code.

4.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to 
December 1944.  He died in December 1996.  The appellant is 
his surviving spouse.

This case is currently before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the claims of entitlement to service connection for the 
cause of the veteran's death, entitlement to Dependency and 
Indemnity Compensation under the provisions of 38 U.S.C. 
§ 1318 and eligibility for dependents' educational assistance 
under 38 U.S.C. Chapter 35 were denied.  The appellant filed 
a timely Notice of Disagreement as to the denial of the 
claims.  The Board has also construed the appellant's 
substantive appeal, which was also timely filed, as covering 
all three of the issues which were denied in the March 1997 
rating action.

The Board also notes that although not specifically raised by 
the appellant, the issue of entitlement to accrued benefits 
has been addressed by the Board in light of the fact that the 
appellant filed a claim for DIC benefits.  A claim for 
Dependency and Indemnity Compensation (DIC) benefits "shall 
also be considered a claim for accrued benefits."  See 
Isenhart v. Derwinski, 3 Vet. App. 177, 179 (1992); Satchel 
v. Derwinski, 1 Vet. App. 258, 259-60 (1991).

The appellant has contended, in essence, that that the 
veteran should have been admitted for hospitalization by VA 
four days prior to his death.  The veteran has not indicated 
what she believes  may have been the consequences of such 
alleged failure to admit the veteran.  With respect to the 
appellant's argument that the veteran should have been 
hospitalized by VA four days prior to his death, the Board 
notes that this matter is immaterial to the issues at hand 
and will not be discussed further in this decision.  If the 
appellant is attempting to raise an additional issue, she 
should contact the RO and file a specific claim.  See 
38 U.S.C.A. § 5101 (West 1991); 38 C.F.R. §§ 3.150 et seq. 
(1998). 


FINDINGS OF FACT

1.  The veteran died in December 1996.  The immediate cause 
of death listed on the death certificate was acute myocardial 
infarction due to (or as a likely consequence of ) congestive 
heart failure.  Other significant conditions contributing to 
death were listed as hypertension and diabetes.  No autopsy 
was performed.

2.  At the time of the veteran's death, service connection 
was assigned for schizophrenia, for which a 30 percent 
evaluation was in effect.  There were no claims for VA 
benefits pending at the time of the veteran's death.

3.  No competent medical evidence has been presented which 
establishes an etiological relationship between the cause of 
the veteran's death and his service or a service-connected 
disability.

4.  The veteran's service connected psychiatric disorder was 
not continuously rated totally disabling for a period of 10 
years or more immediately preceding his death; was not rated 
totally disabling for a period of not less than five years 
following his discharge from service; and the record does not 
reflect that the veteran was entitled to receive a total 
disability rating for his service connected psychiatric 
disorder for at least eight continuous years prior to the 
time of his death.

5.  The veteran did not die of a service-connected disability 
and was not found to have been totally and permanently 
disabled due to service connected disability at the time of 
his death to establish entitlement for the appellant to 
Dependents' Educational Assistance under 38 U.S.C.A. Chapter 
35.

6.  At the time of his death, the veteran had pending no 
claim of entitlement to VA benefits.


CONCLUSIONS OF LAW

1.  The claim of service connection for the cause of the 
veteran's death is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C. § 1318 is not warranted.  
38 U.S.C.A. § 1318 (West 1991).

3.  The claim for entitlement to educational benefits 
pursuant to Title 38, United States Code, Chapter 35 is 
without legal merit.  38 C.F.R. § 3.807(1998); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

4. The claim of entitlement to accrued benefits is denied by 
operation of law. 38 U.S.C.A. § 1318 (West 1991); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the veteran's death was related 
to his service-connected psychiatric disorder.  She also 
maintains that she is entitled to Dependency and Indemnity 
Compensation under the provisions of 38 U.S.C. § 1318.  She 
further contends that as the veteran's death is service 
related, she is entitled to dependents' educational 
assistance under Chapter 35, Title 38, United States Code.  
In the interest of clarity, after the factual background is 
presented, these issues will be addressed separately.



Factual Background

According to the death certificate, the veteran died on 
December [redacted], 1996.  The immediate cause of death listed 
on the death certificate was acute myocardial infarction due to 
(or as a likely consequence of ) congestive heart failure.  
Other significant conditions contributing to death were 
listed as: hypertension and diabetes.  No autopsy was 
performed.

At the time of the veteran's death, service connection was in 
effect for chronic schizophrenia, for which a 30 percent 
evaluation was in effect.  At the time of his death there 
were no claims for VA benefits pending. 

The service medical records reflected that upon enlistment 
examination conducted in August 1944, clinical evaluation of 
the heart and blood vessels, respiratory system and the 
nervous system  was normal and the veteran's blood pressure 
was 150/80.  The records showed that in October 1944 the 
veteran was seen for an assessment and at that time a 
diagnosis of dementia praecox was made.  In a medical survey 
dated in December 1944 a diagnosis of dementia praecox was 
made.  It was also determined that the veteran was unfit for 
service and it was recommended that he be discharged from 
service.  The veteran was discharged from service in late 
December 1944.  The veteran's service medical records do not 
reveal complaints of or treatment for hypertension or heart 
disease.

By rating action of January 1945, the RO granted service 
connection for dementia praecox, for which a 100 percent 
evaluation was assigned.  

The veteran underwent a VA neuropsychiatric examination in 
July 1948, at which time a diagnosis of dementia praecox, 
type undetermined, in partial remission, was made.  A general 
VA examination conducted in June 1948 also revealed that an 
examination of the respiratory and cardiovascular systems was 
normal.  X-ray films taken of the chest were negative.  A 
diagnosis of schizoid personality was made.  By rating action 
of August 1948, the RO granted a 50 percent evaluation for 
dementia praecox in partial remission.  

The veteran underwent a VA neuropsychiatric examination in 
March 1952, at which time a diagnosis of schizophrenic 
reaction, unclassified, psychosis in partial remission was 
made.  X-rays films of the chest were also taken in March 
1952, which were negative.  By rating action of March 1952, 
the RO assigned a 30 percent evaluation for dementia praecox 
in partial remission.  

The veteran underwent a VA neuropsychiatric examination in 
April 1954, at which time a diagnosis of schizophrenic 
reaction, unclassified, psychosis in partial remission was 
made.  It was noted at that time that the condition seemed to 
have increased in severity since the last examination.  X-
rays films of the chest were also taken in April 1954, which 
were negative.  By rating action of April 1954, the RO 
assigned a 70 percent evaluation for schizophrenic reaction, 
unclassified.

The veteran underwent a VA neuropsychiatric examination in 
May 1957, at which time a diagnosis of schizophrenic 
reaction, type undetermined, in partial remission was made.  
It was noted at that time that the condition seemed to have 
increased in severity since the last examination.  X-rays 
films of the chest were also taken in May 1957, which were 
negative.  By rating action of May 1957, the RO assigned a 30 
percent evaluation for schizophrenic reaction, type 
undetermined, in partial remission.  

The veteran underwent a VA neuropsychiatric examination in 
September 1959, at which time a diagnosis of schizophrenic 
reaction, type undetermined, in partial remission was made.  
It was noted at that time that the condition seemed to have 
shown no change since the previous examination.  X-rays films 
of the chest were also taken in August 1959, which were 
negative.  By rating action of September 1959, the RO 
assigned a 10 percent evaluation for schizophrenic reaction, 
type undetermined, in partial remission.  

The veteran underwent a VA neuropsychiatric examinations in 
September 1961 and August 1964, at which time diagnoses of 
schizophrenic reaction, in nearly complete remission, were 
made.  X-rays films of the chest were also taken in September 
1961 and August 1964, which were negative.  There was no 
change in the veteran's disability evaluation following those 
examinations.

The evidence reflects that the veteran was hospitalized at a 
VA facility from March 1968 to May 1968 for treatment of his 
psychiatric disorder.  In a June 1968 rating action, a 30 
percent post-hospitalization evaluation was assigned 
following a 100 percent evaluation which had been assigned 
under the provisions of 38 C.F.R. § 4.29 for the period of 
the veteran's hospitalization from March 1968 to May 1968.

The record shows that the veteran received VA hospital 
treatment for his psychiatric disability from January 1970 to 
February 1971, January to February 1978, and from November to 
December 1979.  The 30 percent evaluation was in effect 
throughout that time except for the periods of 
hospitalization during which a 100 percent evaluation was 
assigned pursuant to 38 C.F.R. § 4.29.

VA medical records dated in 1986 and 1987 showed that the 
veteran was seen by the mental hygiene clinic.  A record 
dated in July 1986 showed that the veteran was being followed 
for schizophrenia, undifferentiated type.  It was noted that 
he was employed as an oil field worker on the night shift.  
The veteran denied any hallucinations or delusions.  A record 
dated in July 1987 indicated that the veteran's mood appeared 
depressed and blunted.  There was no evidence of 
hallucinations or psychotic symptoms and it was noted that 
the veteran slept well.  A diagnosis of chronic 
undifferentiated schizophrenia was made.

The record reflects that the veteran was hospitalized at a VA 
facility from December 1987 to January 1988.  The discharge 
summary showed that diagnoses of dilated cardiomyopathy, 
congestive heart failure secondary to dilated cardiomyopathy, 
atrial flutter and history of chronic schizophrenia, were 
made.  The discharge summary indicated that the veteran had a 
history of chronic undifferentiated schizophrenia and that he 
had otherwise been healthy with no problems until several 
months before admission at which time he noticed increased 
shortness of breath and fatigue.  The summary indicated that 
the veteran worked in an oilfield and that he had experienced 
problems including shortness of breath and fatigue in 
December 1987. Chest X-rays were taken and revealed a large 
heart.  The medical history indicated that the veteran 
underwent a cardiac work up in 1983 as a result of chest 
pain.  The veteran was hospitalized again in January 1988 to 
undergo cardiac catheterization.   A diagnosis of dilated 
cardiomyopathy was made.

In a March 1988 rating action the RO determined that the 
veteran was not permanently and totally disabled.

In January 1997, the appellant informed VA of the veteran's 
death.  The appellant filed a VA Form 21-534, Application for 
Dependency and Indemnity Compensation (DIC), Death Pension 
and Accrued Benefits by a Surviving Spouse or Child.  She 
indicated that she was claiming that the cause of the 
veteran's death was due to service.

By rating action of March 1997, the RO denied the claims of 
entitlement to service connection for the cause of the 
veteran's death, eligibility for dependents' educational 
assistance under Chapter 35, Title 38, United States Code and 
entitlement to DIC benefits under the provisions of 38 U.S.C. 
§ 1318.

The appellant filed a Notice of Disagreement with that 
decision in July 1997 and submitted additional evidence in 
support of her claim.  This evidence included a private 
medical statement dated in December 1996, which was written 
by a Dr. P. to the staff at a VA medical facility, and a 
treatment log of Dr. P.  The treatment log showed that the 
veteran was treated from June 1994 to December 1996 for 
congestive heart failure.  The medical statement revealed 
that the doctor had seen the veteran and that the veteran had 
been very sick and was not doing well due to a history of 
conditions which included congestive heart failure, diabetes 
mellitus, hypertension, acute bronchitis and pneumonia and 
symptoms which included weakness, tiredness and a systolic 
blood pressure reading of 90.  The doctor indicated that he 
requested hospitalization for the veteran but that the 
veteran did not have insurance.  The doctor requested that 
the veteran be admitted to a VA hospital to "see what we can 
do for him."

A Statement of the Case was issued in July 1997 and the 
appellant filed a substantive appeal in August 1997.

Thereafter, additional medical evidence was received for the 
record which included private medical reports dated in July 
1995; private hospitalization records dated from October to 
November 1996; private medical records from Dr. P dated in 
November and December 1996, and VA outpatient treatment 
reports dated in December 1996.  Private medical records 
dated in July 1995 showed that the veteran was treated on an 
emergent basis due to an exacerbation of congestive heart 
failure and cardiomyopathy.  A private hospitalization report 
showed that the veteran was hospitalized from October to 
November 1996 during which time he was treated for recurrent 
neck pain secondary to arthritis, cardiomegaly, chronic 
obstructive pulmonary disease and diabetes mellitus.  Reports 
from Dr. P. dated in November and December 1996 showed that 
the veteran was treated for congestive heart failure, 
diabetes mellitus and hypertension.

The VA medical records showed evidence of an abnormal ECG 
dated in November 1996.  The records also showed that on 
December 20, 1996, the veteran was treated for complaints of 
pain in the neck, shortness of breath with slight exertion, 
weakness and tiredness.  An impression of cardiomyopathy was 
made.  It was noted that the veteran had a letter from a 
private internist (Dr. P) advising hospital admission.  The 
record reflected that the possibility of hospitalization was 
discussed but it was felt that admission was not advised at 
that time.  

In a rating action/Supplement Statement of the Case issued in 
September 1998, the RO denied entitlement to service 
connection for the cause of the veteran's death.


1.  Entitlement to service connection for the cause of the 
veteran's death.

Pertinent Law and Regulations

Service connection - cause of death

The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits.  See 38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.  To establish service connection for the 
cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  

A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. § 
3.312(b).  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  A contributory cause of death must 
be causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1); see Gabrielson v. Brown, 7 
Vet. App. 36, 39 (1994).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  In addition, certain diseases, including 
cardiovascular-renal disease may be presumed to have been 
incurred during service if they become manifest to a 
compensable degree within one year of separation from active 
duty. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131; 38 C.F.R. §§ 
3.307, 3.309 (1998).

It should also be noted that disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310 (1998).  In 
this regard, secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service- 
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Well grounded claims

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation that a disability or death is service connected 
is not sufficient; the appellant must submit evidence in 
support of a claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  See 38 
U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incidence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  For service connection for the cause of death of 
a veteran, the first requirement, evidence of a current 
disability, is met by evidence of the veteran's death.  See 
Ramey v. Brown, 9 Vet. App. 40 (1996).
Analysis

The appellant maintains that the cause of the veteran's death 
was related to service.  It appears that she is contending 
that the veteran's service connected psychiatric disability 
was a factor, in that it caused or aggravated the cause of 
his death.  More specific contentions have not been advances 
by the appellant or her representative.

For service connection for the cause of death of a veteran, 
the first requirement, evidence of current disability, will 
always have been met, as the current disability is the 
condition that caused the veteran to die.  Carbino v. Gober, 
10 Vet. App. 507, 509 (1997).  In this case the veteran died 
in December 1996 and the immediate cause of death listed on 
the death certificate was acute myocardial infarction due to 
(or as a likely consequence of ) congestive heart failure.  
Other significant conditions contributing to death were 
listed as hypertension and diabetes.  

The evidence does not reflect, nor does the appellant 
contend, that a cardiovascular condition was incurred during 
service or within a year following the veteran's discharge 
from service or that a direct etiological nexus exists 
between the veteran's service and the subsequent development 
of either acute myocardial infarction, congestive heart 
failure, which were the primary causes of the veteran's 
death, or any other cardiovascular condition.  In fact, the 
evidence reflects that the earliest time at which complaints 
of chest pain were documented was in 1983 and the earliest 
evidence of a diagnosis of a cardiovascular disorder was 
shown in 1987.  Furthermore, there has been no competent 
evidence presented, medical or otherwise, which even suggests 
an etiological nexus between the veteran's service and either 
the primary or contributing causes of his death.  Moreover, 
service connection was not requested or established for any 
of the primary or other significant conditions contributing 
to death as listed on the death certificate.  

Therefore, the issue before the Board is whether a service-
connected disability, schizophrenia, was a principal or 
contributory cause of the veteran's death.  See Stoner v. 
Brown, 5 Vet. App. 488, 490 (1993).  More specifically, the 
question is whether it can be established by the evidence 
that the veteran's service-connected psychiatric disability 
caused or contributed to the conditions which were the cause 
of the veteran's death.

The appellant generally contends that the veteran's service 
connected psychiatric disorder caused or aggravated his 
death.  However, there is no competent medical evidence of 
record which reflects that the veteran's psychiatric disorder 
was in any way related to his death.  Specifically, the 
psychiatric disorder was not listed on the veteran's death 
certificate as either a primary or contributing cause of 
death, nor has any competent evidence been presented which 
even suggests that there is an etiological relationship 
between the veteran's service connected psychiatric disorder 
and either the primary causes or conditions contributing to 
the veteran's death.  Accordingly, the evidence does support 
a finding that the veteran's service connected psychiatric 
disorder contributed materially and substantially to the 
cause of the veteran's death, or that either the primary or 
contributing causes of the veteran's death were in any way 
aggravated by the veteran's service connected psychiatric 
disability.

The lone support for the appellant's contentions is found in 
her own statements.  However, the record does not reflect 
that the appellant, herself, possess the requisite knowledge, 
skill, experience, training, or education to qualify as a 
medical expert in order for such statements to be considered 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
(1992).  Lay persons are not considered competent to offer 
medical opinions regarding causation or diagnosis, and 
therefore that evidence does not establish that the claim is 
plausible.  Grottveit v. Brown, 5 Vet. App. at 93.  
Therefore, the appellant's statements are insufficient to 
well-ground the claim.

The appellant has neither provided nor identified any medical 
evidence to support her claim that the veteran's death was 
related to his period of service or to a service connected 
disability in any way.  As is the case here, absent competent 
medical evidence of a causal nexus linking the veteran's 
death to his period of service or a service connected 
disability, the claim for service connection for the cause of 
the veteran's death is not well-grounded and must be denied.  
See Caluza v. Brown, 7 Vet. App. 506.

Additional Matters

Because the appellant's claim is not well-grounded, VA is 
under no duty to further assist her in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 
3.159(a); Epps v. Gober, 126 F.3d 1454 (Fed. Cir. 1997); see 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93.  VA's obligation to 
assist depends upon the particular facts of the case and the 
extent to which VA has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  See 
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  The Court has 
recently held that the obligation exists only in the limited 
circumstances where the appellant has referenced other known 
and existing evidence.  Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  The VA is not on notice of any other known and 
existing evidence which would make the adjudicated service 
connection claim plausible.  The Board's decision serves to 
inform the appellant of the kind of evidence which would be 
necessary to make her claim well-grounded; namely competent 
medical evidence of a link between the immediate or 
underlying causes of the veteran's death and his military 
service or a service connected disability.

2.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C. § 1318.

Applicable Law and Regulations

Under the provisions of 38 U.S.C.A. § 1318, DIC may be paid 
as if the cause of death were service connected, where the 
veteran has died under the following conditions, inter alia:

[the veteran's death was ] not as the result of the veteran's 
own willful misconduct, and [where he or she] was in receipt 
of or entitled to receive compensation at the time of death 
for a service-connected disability that either

(1) was continuously rated totally disabling for a period of 
10 or more years immediately preceding death; or

(2) if so rated for a lesser period, was so rated 
continuously for a period of not less than five years from 
the date of such a veteran's discharge or other release from 
active duty.  See 38 C.F.R. § 3.22 (1998).
 
The Board notes that prior to 1982, the provisions of 
38 U.S.C. § 1318 required the deceased veteran to have in 
fact been in receipt of a 100 percent service-connected 
rating.  Green v. Brown, 10 Vet. App. 111, 119 (1997).  
However, in 1982, Congress added the words "or entitled to 
receive" after "in receipt of."  The Court has held that the 
phrase "in receipt of or entitled to receive," used to 
ascertain entitlement to DIC benefits under section 1318, 
entitles the appellant to obtain a determination of whether 
the deceased veteran, prior to death, hypothetically would 
have been entitled to receive compensation at a total 
disability rating for a continuous period of at least eight 
years immediately preceding death.  See Hix v. West, 12 Vet. 
App. 138, 141 (1999); Wingo v. West, 11 Vet. App. 307, 311 
(1998); Carpenter v. West, 11 Vet. App. 140, 145-46 (1998).

Analysis

The evidence recited above reflects that the veteran's 
psychiatric disorder was assigned a 30 percent disability 
evaluation effective from 1978 until the time of his death in 
December 1996.  Service connection for dementia praecox was 
initially granted in a January 1945 rating action at which 
time a 100 percent evaluation was assigned.  However, in a 
rating action of August 1948, the RO granted a 50 percent 
evaluation for dementia praecox in partial remission.  
Accordingly, the record does not establish that the disorder 
was continuously rated totally disabling for a period of 10 
or more years immediately preceding death; or that the 
disability was rated totally disabling for a period of not 
less than five years from the date of such a veteran's 
discharge or other release from active duty.

The record includes VA medical reports from the mental 
hygiene clinic dated in 1986 and 1987.  The veteran was 
working in the oilfields at the time and these records do not 
establish that the veteran was totally disabled due to his 
psychiatric disorder or that the assignment of a total 
disability rating was warranted at that time or after.  See 
38 C.F.R. § 4.132, Diagnostic Code 9204 (1996) and 38 C.F.R. 
§ 4.130, Diagnostic Code 9204 (1998).  Indeed, there is no 
record of psychiatric complaints or treatment from 1987 to 
the time of the veteran's death in 1996.  The evidence thus 
does not reflect that the deceased veteran, prior to death, 
would have been entitled to receive compensation at a total 
disability rating for his service-connected psychiatric 
disability at that time or for a continuous period of at 
least eight years immediately preceding death.  Accordingly, 
the evidence does not establish that appellant is entitled to 
Dependency and Indemnity Compensation under the provisions of 
38 U.S.C. § 1318, and therefore the claim is denied.

3.  Entitlement to dependents' educational assistance under 
Chapter 35, Title 38, United States Code.


Applicable Law and Regulations

For the purposes of dependents' educational assistance under 
38 U.S.C.A. Chapter 35, a child or surviving spouse of a 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other than dishonorable 
conditions, and had a permanent total service connected 
disability in existence at the date of the veteran's death; 
or where the veteran died as a result of a service connected 
disability.  38 C.F.R. § 3.807(a).  

Analysis

In this case, the veteran did not have a permanent total 
service-connected disability at the time of his death, and, 
as decided above, the appellant has not shown that the cause 
of the veteran's death was service-related.  Accordingly, the 
Board finds that the appellant has not met the conditions for 
eligibility for dependents' educational assistance under 
Chapter 35, Title 38, United States Code. 38 U.S.C.A. §5107; 
38 C.F.R. § 3.807.  In light of the Board's decision with 
regard to the claim for service connection for cause of death 
and entitlement to DIC benefits, the Board finds that the 
appellant's claim is without legal merit; thus, it must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


4.  Entitlement to Accrued Benefits

Although not specifically raised by the appellant, inasmuch 
as the appellant filed a claim for Dependency and Indemnity 
Compensation the Board shall also address the matter of 
whether she is entitled to accrued benefits.  A claim for 
Dependency and Indemnity Compensation (DIC) benefits "shall 
also be considered" a claim for "accrued benefits."  See 
Isenhart v. Derwinski, 3 Vet. App. 177, 179 (1992); Satchel 
v. Derwinski, 1 Vet. App. 258, 259-60 (1991).  

Law and Regulations

The payment of accrued benefits is governed by 38 U.S.C.A. § 
5121 (West 1991). The statute provides that benefits which 
are "due and unpaid" to a veteran at the time of his death 
may be disbursed to eligible persons.  

In order for a surviving spouse to be entitled to accrued 
benefits, the veteran must either 1) have had a claim pending 
at the time of his death for such benefits or 2) have been 
entitled to benefits under an existing rating or decision.  
Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  "Under § 
5121, therefore, a claimant is only entitled to what was 
properly due the veteran at the time of his death, but which 
was unpaid."  Zevalkink v. Brown, 102 F. 3d 1236 (Fed. Cir. 
1996).

Analysis

In this case, no claim for an increased disability rating or 
ratings had been filed by or on behalf of the veteran at the 
time of his death.  Under 38 U.S.C. § 5101(a) (1998), "[a] 
specific claim in the form prescribed by the Secretary . . . 
must be filed in order for benefits to be paid or furnished 
to any individual under the laws administered by the 
Secretary".  Interpretation of sections 5101 and 5121 
together compels the conclusion that, as noted by the RO, 
there are no accrued benefits to be paid out.  There were no 
unpaid benefits and no claims for VA benefits pending on 
behalf of the veteran at the time of his death.

In short, if accrued benefits do not exist, such cannot be 
paid.  In the absence of a claim for increased disability 
ratings during the veteran's lifetime, accrued benefits 
cannot be paid.  See Zevalkink and Jones, supra.

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "Court") held that in a case where the 
law is dispositive of the claim, it should be denied because 
of lack of legal entitlement under the law.  Accordingly, for 
the reasons discussed above the appellant is not entitled to 
accrued benefits.


ORDER

The appellant not having submitted a well-grounded claim of 
entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is denied.

The claim for entitlement to Dependent's Educational 
Assistance under 38 U.S.C.A. Chapter 35 is without legal 
merit, and is denied.

Entitlement to accrued benefits is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

